DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 08/09/22 has been acknowledged.
Applicant amended Claims 1, 9, 10, 17, 19, and 20, cancelled Claims 8 and 11-15, and added new Claims 21-26.

Status of Claims
Claims 1-7, 9-10, and 16-26 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “single electrode layer of the plurality of electrode layers vertically overlaps the plurality of first horizontal wirings, the first line identifier, and the plurality of second horizontal wirings”, as Claims 21 and 24 recite, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Amended Claims 1, 17, and 20 recite that a contact plug is disposed between a line identifier and the lower horizontal pattern (or “the common source”, as Claims 17 and 20 recite). However, the specification does not support the recitations, and teaches (paragraphs 0052, 0058 of the published application US 2021/036829) that contact plugs 307, 308, 309 are used as electrical connections to electrode layers of a stacked structure. 
Appropriate correction of either specification or claims is required.
The amendment filed 08/09/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Independent amended Claims 1, 17, and 20 recite that a contact plug is disposed between the first line identifier and the lower horizontal pattern (as Claim 1 recites, or “the common source”, as Claims 17 and 20 recite). These limitations present a new matter for the current application because it teaches that contact plugs are used for connections to electrodes of the stacked structure, while a dummy contact plug is disposed between a line identifier and the first horizontal pattern (common source).
New Claims 21 and 24 recite: “single electrode layer of the plurality of electrode layers vertically overlaps the plurality of first horizontal wirings, the first line identifier, and the plurality of second horizontal wirings”. The limitation is not supported by the originally filed specification, and, accordingly, presents a new matter.
Applicant is required to cancel all new matters in the reply to this Office Action.

Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 recites in last line: “plurality of electrode layer”. Examiner suggests changing the recitation to: “plurality of electrode layers”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 17, 20, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention: 
Independent amended Claims 1, 17, and 20 recite that a contact plug is disposed between the first line identifier and the lower horizontal pattern (as Claim 1 recites, or “the common source”, instead of “lower horizontal pattern”, as Claims 17 and 20 recite). These limitations present a new matter for the current application because the current application teaches that contact plugs are used for connections to electrodes of the stacked structure, while a dummy contact plug is disposed between a line identifier and the first horizontal pattern (common source).
Dependent Claims 21 and 24 recite: “single electrode layer of the plurality of electrode layers vertically overlaps the plurality of first horizontal wirings, the first line identifier, and the plurality of second horizontal wirings”. The limitations present a new matter, since the current application teaches that a single electrode of the plurality of electrodes is disposed under the plurality of first horizontal wirings, the first line identifier and the plurality of second horizontal wirings.
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-10, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites: “at least one contact plug disposed between the first line identifier and the lower horizontal pattern”, and repeats later “contact plug” two more times.
The recitation of “contact plug” is unclear, since conflicts with the specification of the application, teaching that contact plugs (309, 308, 307 – as in Fig. 17) are disposed between and in electrical contact with a third wiring group and an electrode layer (paragraphs 0018, 0026, etc.), while a dummy contact plug is disposed between a line identifier and a lower horizontal pattern.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, recitations of “contact plug” of Claim 1 were interpreted as “dummy contact plug”.
In re Claims 17 and 20: Claims 17 and 20 have same limitations: “at least one contact plug disposed between the line identifier and the common source”, “wherein the at least one contact plug is configured to connect the line identifier to the common source”, and Claim 20 contain still another recitation to “contact plug”. 
For the same reason that explained for Claim 1, the recitations of “contact plug” are unclear and appropriate corrections are required.
For this Office Action, recitations of “contact plug” were interpreted as “dummy contact plug”.
In re Claims 21 and 24: New Claims 21 and 24 have recitations: “a single electrode layer of the plurality of electrode layers vertically overlaps the plurality of first horizontal wirings, the first line identifier, and the plurality of second horizontal wirings”. The recitations are unclear, since conflict with the specification of the application, explicitly teaching and showing in the drawings that electrode layers are disposed under the first and second horizontal wirings and the first line identifier.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitations were interpreted in accordance with the specification of the application as: “a single electrode layer of the plurality of electrode layers vertically overlaps with the plurality of first horizontal wirings, the first line identifier, and the plurality of second horizontal wirings”.
In re Claims 2-7, 9-10, 16, 18-19, 22-23, and 25-26: Claims 2-7, 9-10, 16, 18-19, 22-23, and 25-26 are rejected under 35 U.S.C. 112(b) due to dependency on any one of independent Claims 1, 17, or 20.

Allowable Subject Matter
Claims 1, 17, and 20, as interpreted, incorporate allowable subject matter of Claim 8 that was identified by Non-Final Rejection mailed 05/12/22.

Response to Arguments
Applicant’ arguments (REMARKS) filed 08/09/22 have been thoroughly considered.
Examiner agrees with summary of the interview presented on page 12 of the REMARKS.
Examiner disagrees with the Applicant presented status of the Claims (REMARKS, page 11) as not containing a new matter and with a statement (REMARKS, page 12) that an allowable limitation of Claim 8 was incorporated into independent Claims 1, 17, and 20: Claim 8 cited: “dummy contact plug”, while Claims 1, 17, and 20 recite: “contact plug”. The current Office Action clearly explains why amended Claims 1, 17, and 20 contain new matter.
Please, be reminded that recitation: “dummy element” is equivalent to a statement that this element does not have any electrical functioning in the device and may be provided only for secondary purposes, for a mechanical support, as an example, and one of ordinary skill in the art would not substitute a “dummy contact plug” with a “contact plug”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/12/22